Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive.
Applicant maintains, “It would not be obvious to add the N-vinyl compound disclosed in Cong to that disclosed in Wang, because the inkjet ink disclosed in Cong is for non-fired print targets and the inkjet ink disclosed in Wang is for fired print targets.”
Examiner respectfully disagrees. Cong reference clearly discloses in [0024] that “The described ink compositions are suitable for application to all types of surfaces, including, but not limited to, glass, ceramic, metal, and paper.”, which means that Cong is also good for fired print targets. Therefore It would be obvious to add the N-vinyl compound disclosed in Cong to that disclosed in Wang, since Cong and Wang both using ceramic target. Therefore, applicant’s argument is not persuasive.

Applicant maintains “Next, the "highly flexible mono-functional monomers" disclosed by Cong are easily burned down by the firing treatment and, therefore, one of ordinary skill in the art would not incorporate them into any firing process disclosed by Wang or claimed by Applicant. Even if, for the sake of argument, Cong teaches adding 
Examiner respectfully disagrees, Cong reference clearly discloses in [0024] that “The described ink compositions are suitable for application to all types of surfaces, including, but not limited to, glass, ceramic, metal, and paper.”, which means that Cong is also good for fired print targets. Therefore, one or ordinary skill in the art would consider incorporating the vinyl caprolactam disclosed in Cong into the firing ink disclosed in Wang.” Therefore, applicant’s argument is not persuasive.

Applicant maintains, “The denominator of the proportion of the monofunctional monomer in our claim 1 is the total amount of the "photocurable monomer component". On the other hands, the denominator of the proportion of the monofunctional monomer in Wang is the total amount of the "ink composition." See Wang at [0045]. As a result, "the proportion of the monofunctional monomer" described in each of the present invention and Wang cannot be compared because the denominator is different. And, in the present invention, the proportion of a monofunctional monomer in the photocurable monomer component is increased, which generally can have the benefit of reducing curing shrinkage and reducing residual stress in a printed layer. See Specification at 
Examiner respectfully disagrees. The primary reference Wang et al. discloses amount of total mono functional monomer is from 30% to 95%, which overlap the applicant current claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). Therefore, applicant’s argument is not persuasive.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853